UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6784



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


CLEAMON ANDERSON, a/k/a Carmel,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:94-cr-00163-RBS-11)


Submitted:    September 16, 2008          Decided:   September 22, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleamon Anderson, Appellant Pro Se.   Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cleamon   Anderson   appeals   the   district   court’s   order

denying his motion to reduce his sentence pursuant to 18 U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2008).    We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.      United States v. Anderson,

No. 2:94-cr-00163-RBS-11 (E.D. Va. Apr. 17, 2008).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               AFFIRMED




                                  2